DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 8 July 2022 in response to the Final Office action mailed 14 April 2022, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-4, 6-8, 13-14, 16 and 18-27 are pending, wherein: claims 1, 13, 20, 22-24 and 26 have been amended, claims 2-4, 6-8, 18-19 and 21 are as originally filed, claims 14, 16 and 25 are as previously presented, claim 27 is new, and claims 5, 9-12, 15 and 17 have been cancelled by this and/or previous amendment(s). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 September 2022 was filed after the mailing date of the Final Office action on 14 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 6-8, 13-14, 16 and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsukura et al. (US PGPub 2010/0143673) in view of Kanagawa et al. (CN 102959006 B; see machine translation for English language citations).
 	Regarding claims 1-4, 6-7, 14, 22-25 and 27, Mitsukura teaches photosensitive adhesive compositions suitable for forming films, sheets, patterns, semiconductor wafers and devices (abstract; [0001]; [0009]), wherein the composition comprises (A) an alkali-soluble resin, (B) an epoxy resin, (C) a radiation-polymerizable compound, (D) a photoinitiator ([0010]; [0058]), and may further comprise filler(s) ([0121]-[0126]). Mitsukura teaches the resin (A) is a polyimide or precursor thereof ([0026]-[0027]; [0059]).
	Mitsukura teaches the filler is selected from, preferably, inorganic fillers including crystalline silica, alumina, magnesium oxide, aluminum oxide, aluminum hydroxide, magnesium hydroxide, calcium carbonate, aluminum nitride, boron nitride, etc. ([0121]), is selected to obtain the desired functions of thermal conductivity, low thermal expansion properties and low hygroscopicity ([0122]), and has a mean particle size of no more than 10 µm and a maximum particle size of no more than 30 µm ([0123]-[0124]), and is present from 1-50 wt% ([0126])(1-50 wt% of particles having a particle size of 10 µm or less and identities as claimed is readable over 20-60 vol% (claim 6); instant 70% or less (claims 23 and 25); instant 50% or more and 70% or less (claim 27)).
Mitsukura teaches the adhesive composition as noted and further teaches particle size is selected to obtain a desired and non-varying adhesive strength as well as fracture toughness, wherein a widened grain size distribution results in surface roughening and lowered adhesive force ([0123]-[0125]). Mitsukura does not specifically teach an aspect ratio. However, Kanagawa teaches epoxy resin compositions suitable for use in semiconductors comprising the combination of epoxy resin, curing agent and an inorganic filler having an aspect ratio of 2-150 (abstract; [0027]). Kanagawa teaches the inorganic filler is selected from alumina, aluminum hydroxide, magnesium hydroxide, silicas, crystalline silica, calcium carbonates, etc. ([0028]). Kanagawa further teaches the aspect ratio is selected to balance curability, impact energy absorption, substrate penetration and thixotropy of the resin composition as well as dispersibility of the filler in the epoxy resin itself ([0027]). Kanagawa and Mitsukura are analogous art and are combinable because they are concerned with the same field of endeavor, namely epoxy resin compositions suitable for use in semiconductors comprising similar inorganic fillers. At the time of filing a person having ordinary skill in the art would have found it obvious to select the fillers of Mitsukura as having the aspect ratios taught by Kanagawa and would have been motivated to do so in order to obtain an epoxy adhesive layer having the desired curability, substrate penetration, thixotropic properties and impact energy absorption properties.
	Mitsukura does not specifically teach the claimed thermal diffusivity of 5.0x10-7m2s-1 or more and volume resistivity of 1.0x1011 Ω·cm or more (claims 1 and 22-24) or the claimed thermal diffusivity of 1.0x10-6m2s-1 or more and volume resistivity of 1.0x1011 Ω·cm or more (claim 2). However, Mitsukura in view of Kanagawa renders obvious the claimed composition, comprising the claimed filler, present in the claimed amounts, and having the claimed particle sizes and aspect ratios (see instant original specification, examples). It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims naturally flow therefrom (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 8, Mitsukura in view of Kanagawa renders obvious the composition as set forth above and Mitsukura further teaches forming films and sheets, etc. comprising adhesive patterns [0043]; Figures; [0176]-[0179]; [0191]; [0140]).
	Regarding claim 13. Mitsukura in view of Kanagawa renders obvious the composition as set forth above and Mitsukura further teaches the 5% weight reduction temperature of the photoinitiator is 150°C or higher ([0018]; [0110]; [0188]).
	Mitsukura teaches 5wt% reduction temperatures but is silent to the claimed volume reduction rate of 5% or more. However, Mitsukura in view of Kanagawa renders obvious the claimed composition forming the claimed layer and comprising the claimed components in the claimed amounts. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims flow naturally therefrom (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 16, Mitsukura in view of Kanagawa renders obvious the composition as set forth above and Mitsukura further teaches forming the adhesive ([0130]-[0134]), applying to a base material ([0130]; [0135]), optionally laminating ([0136]; [0139]), exposing through a photomask and developing the exposed layer with an alkali developing solution ([0141]). Mitsukura further exemplifies (see [0176]-[0179]): formed adhesive sheets are laminated onto silicon wafers, a negative pattern mask placed and is exposed at 500 mJ/cm2, then the patterned laminate is developed with TMAH developer solution.
	Regarding claims 18-21, Mitsukura in view of Kanagawa renders obvious the composition as set forth above and Mitsukura further teaches the adhesive applied to a base material ([0130]; [0135]-[0139]), and laminating to semiconductor wafers ([0136]; [0139]). Mitsukura further teaches semiconductor devices (Fig 11-12; [0143]-[0145]) wherein semiconductor elements are bonded via the adhesive material.
	Regarding claim 26, Mitsukura in view of Kanagawa renders obvious the composition as set forth above and Mitsukura further teaches the alkali-soluble resin (A) is a thermoplastic polyimide resin or polyamide acid precursor thereof ([0059]; [0065]), obtained by condensation of a tetracarboxylic dianhydride and a diamine via known methods ([0065]). Mitsukura teaches the tetracarboxylic dianhydride selected from the compounds at [0069]-[0073] and diamines selected from the compounds at [0074] (see also polyimides of the examples) (instant structure of instant formula (5)).

Response to Arguments/Amendments
The objection to claim 26 is withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(b) rejections of claims 1-8, 13-14, 16, 18-21 and 23 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 102(a)(1) rejection of claims 1-4, 6-8, 13-14,16 and 18-26 as anticipated by Mitsukura et al. (US PGPub 2010/0143673) and the 35 U.S.C. 103 rejection of claim 5 as unpatentable over Mitsukura in view of Harmon et al. (US PGPub 2008/0007890) are withdrawn as a result of Applicant’s filed claim amendments. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767